Citation Nr: 1718758	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-11 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to November 30, 2015, and an increased rating greater than 10 percent from November 30, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prior to May 8, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.

2.  From May 8, 2014 through November 30, 2015, the Veteran's bilateral hearing loss was manifested by no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.

3.  From November 30, 2015, the Veteran's bilateral hearing loss was manifested by no worse than Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to May 8, 2014, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From May 8, 2014 through November 30, 2015, the criteria for 10 percent disability rating, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  From November 30, 2015, the criteria for an increased rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in October 2008 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded a VA examination with respect to his claim in January 2016.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examination provided in this case to be adequate, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's bilateral hearing loss under the pertinent diagnostic code rating criteria and included a discussion of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, for the foregoing reasons, the Board finds the January 2016 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the October 2016 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss prior to November 30, 2015, and an increased rating greater than 10 percent from November 30, 2015.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII. Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation. Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII. Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In July 2008, the Veteran filed a claim seeking entitlement to a compensable rating for bilateral hearing loss.  In a March 2009 rating decision, the RO denied a compensable rating for bilateral hearing loss.  The Veteran appealed the RO's March 2009 decision, and in May 2012, he perfected his appeal.  In a February 2016 rating decision, the RO granted an increased rating of 10 percent for the Veteran's bilateral hearing loss, effective November 30, 2015.

In October 2008, the Veteran underwent a VA audiological examination.  The Veteran reported difficulty hearing, particularly television, women and children, and during noisy situations.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
70
85
LEFT
30
30
35
75
95

The average puretone threshold for the relevant frequencies was 58 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  Otoscopic examination revealed clear ear canals and visible tympanic membranes, bilaterally.  The diagnosis was bilateral sensorineural normal to profound hearing loss.

VA treatment records from 2008 through 2016 reflect complaints of and treatment for hearing loss.  July 2008 record reflects a diagnosis of mild to profound sensorineural hearing loss, bilaterally, with good word recognition ability.  Binaural hearing aids were ordered.  In November 2008, the Veteran was issued binaural in-ear hearing aids and instructed on hearing aid use and operation.  In January 2016, the Veteran complained that he was not able to hear well with hearing aids, especially when there was background noise.  The audiologist adjusted his hearing aids, and noted that the Veteran was pleased with the sound quality of the hearing aids.

In May 2014, the Veteran underwent another VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
85
LEFT
25
35
35
75
95

The average puretone threshold for the relevant frequencies was 60 in the right ear and 60 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  Immittance findings were normal in each ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, based on the Veteran's reports of difficulty hearing his wife and the television.

In January 2016, the Veteran underwent another VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
70
85
LEFT
25
35
40
75
90

The average puretone threshold for the relevant frequencies was 64 in the right ear and 60 in the left ear.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 76 percent in the left ear.  Acoustic immittance findings were normal in each ear, but ipsilateral and contralateral acoustic reflexes were abnormal in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, based on the Veteran's reports that he could hardly hear anymore and that he had to read lips.  He indicated that clarity was his main issue and that his hearing aids overamplified everything, especially background noise.

During his October 2016 hearing before the Board, the Veteran testified that he used hearing aids, but that they were not helpful in crowds or when there was significant background noise.  He indicated that he kept the television very loud and that his wife had to watch television in a separate room due to the volume.  He iterated his belief that his hearing loss had worsened in the last few years.  He denied any impact of hearing loss on his employability, noting that he worked as an inspector.

Prior to May 8, 2014, the audiometric results of the October 2008 audiogram reveal hearing loss resulting in Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  38 C.F.R. § 4.85 , Table VI.  The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  With a numeric designation of Level III in each ear, the point of intersection on Table VII requires the assignment of a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Additionally, the Veteran's bilateral hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86.  Thus, a compensable rating is not warranted for the Veteran's bilateral hearing loss prior to May 8, 2014.

However, an increased rating of 10 percent is warranted from May 8, 2014 based on the results of the May 2014 VA examination.  In that regard, the audiometric results of the May 2014 audiogram reveal hearing loss resulting in Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  With a numeric designation of Level IV in each ear, the point of intersection on Table VII requires the assignment of a 10 percent disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  The Veteran's bilateral hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86.  Accordingly, an increased rating of 10 percent, but no greater, is warranted for the Veteran's bilateral hearing loss, effective May 8, 2014.

From November 30, 2015, the audiometric results of the January 2016 VA audiogram show hearing loss resulting in Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  With a numeric designation of Level V in the right ear and Level IV in the left ear, the point of intersection on Table VII requires the assignment of a 10 percent disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Additionally, the Veteran's bilateral hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86.  Accordingly, an increased rating greater than 10 percent is not warranted for the Veteran's bilateral hearing loss from November 30, 2015.

After review of the evidence of record, there is no evidence of record that would warrant a compensable rating for the Veteran's bilateral hearing loss prior to May 8, 2014, or an increased rating greater than 10 percent for bilateral hearing loss from May 8, 2014 during the rating period on appeal.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that staged ratings, other than those assigned herein, would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

For the foregoing reasons, a compensable rating for bilateral hearing loss is not warranted prior to May 8, 2014, an increased rating of 10 percent, but no greater, is warranted from May 8, 2014.

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and puretone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in a crowded room or an environment with background noise, difficulty hearing the television, and trouble hearing women and children, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran did not allege, and the evidence does not suggest, that he was unemployable as a result of his service-connected hearing loss.  Accordingly, the Board concludes that a claim for TDIU has not been raised.










ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to May 8, 2014 is denied.

Entitlement to a 10 percent rating for bilateral hearing loss, effective May 8, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 10 percent from May 8, 2014 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


